Citation Nr: 0507704	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for residuals of a left 
varicocele, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977 and from September 1977 to May 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case returns to the Board following 
completion of development made pursuant to its January 2004 
remand.  

The Board observes that the veteran requested a 
videoconference hearing in his VA Form 9, completed in April 
2002.  In a November 2002 letter, the RO advised him that his 
hearing would be conducted in the following month.  A 
notation in the record indicates that ultimately the hearing 
was not conducted, as the veteran did not appear on the 
scheduled date of the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of its appellate review.  
Additional correspondence was received from the veteran in 
January 2005 requesting consideration of additional 
information from the VA hospitals located in Pensacola, 
Florida and Montgomery, Alabama.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Also, VA is considered to have constructive 
possession of VA-generated records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In view of the foregoing, the case is 
remanded to the Board for the following actions:  

1.  The RO should obtain reports of VA 
inpatient or outpatient treatment from 
June 2004 from VA medical facilities 
located in Pensacola, Florida and 
Montgomery, Alabama.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



